Citation Nr: 0937531	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1979 to April 1982 and from June 1982 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied service connection for PTSD and declined 
to reopen the claim of service connection for schizophrenia.  

During an April 2005 hearing before a Decision Review Officer 
(DRO) and a December 2005 Travel Board hearing before the 
undersigned, the Veteran offered testimony on the matter 
currently on appeal.  Transcripts of these hearings are 
associated with the claims files.  In May 2006, the Board 
reopened the claim of service connection for schizophrenia 
and then remanded both psychiatric issues for additional 
development.  In view of the recent decision of the Court in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), it is in the 
judgment of the Board that the Veteran's claims are more 
appropriately framed in a single issue as entitlement to 
service connection for a psychiatric disorder, to include 
schizoaffective disorder and PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reasonably establishes that the Veteran's 
schizoaffective disorder had its onset in service; the 
diagnosis of PTSD is not based on an in-service personal 
assault and the other non-combat stressors the diagnosis is 
based upon are not substantially corroborated by credible 
evidence.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
diagnosed as schizoaffective disorder but not PTSD, is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  The Board 
finds that VA has substantially satisfied the duties to 
notify and assist.  In light of the favorable decision that 
grants the benefit sought, there is no reason to provide a 
more in depth discussion of VCAA compliance on the matter.

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1131; 38 C.F.R. §§ 3.303, 
3.304.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from other sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, anxiety without an identifiable 
cause, or unexplained economic or social behavior changes.  
See 38 C.F.R. § 3.304(f) (3).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Factual Background and Analysis

The Veteran contends that he has psychiatric disorders 
related to his service.  Testimony he provided during 
hearings in April and December 2005 and various statements 
submitted during the course of the appeal provide a clearer 
picture of the basis for his contentions.  During his 
hearings, he testified that as a military police officer he 
frequently dealt with Marines who were out of control and 
sometimes violent.  He worked long 12-hours shifts that 
involved patrolling town and handling domestic disputes.  He 
had to establish order and control in situations that 
involved verbal or physical confrontations.  He was attacked 
by women and kicked while trying to handcuff individuals.  He 
found that he had to be vigilant and on alert.  By his second 
tour overseas, he felt burnt out.  He had difficulty sleeping 
and was stressed.  He became paranoid while on patrol and he 
started to experience mood swings and hear voices.  He 
believed that the problems he experienced in service were 
still present.  

In April 2003 and January 2004 statements, he asserted that 
his schizophrenia was manifested in service in a way that 
resulted in numerous non-judicial punishments.  He believed 
he was put in situations that weakened his mental stability.  
In an April 2007 statement, he asserted that that the 
"blows" to the head he received as a boxer in service were 
a stressor for his PTSD.

The Veteran indicated that he was never referred for 
psychiatric counseling when he was in service.  His service 
treatment records are silent for any psychiatric complaints, 
findings, or diagnosis.  A January 1984 record indicates the 
Veteran reported he was struck in the eye.  However, the 
circumstances surrounding this injury were not noted.  
Treatment records and other records also show that he was 
involved in intramural boxing in the Marines.

The Veteran's service personnel records include April 1982 
administrative remarks that show he was counseled by the CO 
regarding his frequent involvement with military authorities.  
January 1983 administrative remarks indicate he was retained 
in the Naval services even though he was counseled and warned 
about deficiencies in his performance and/or conduct.  In 
particular, his substandard conduct was evidenced by several 
entries in his records that resulted in having an adverse 
impact on his command and peers.  March 1984 administrative 
remarks show he was counseled by his CO regarding his 
belligerent, argumentative, false "macho" and street 
fighter/bullying type conduct that resulted in abusive 
conduct toward a female dependent wife of another Marine.  It 
noted that his former record of verbal and physical abuse of 
others was indicative of a general anti-social, uncooperative 
attitude.

An August 1989 discharge summary from a private hospital 
indicates the Veteran had received gunshot wounds to the 
chest and stomach from a shotgun at close range.  

VA medical records from 1991 to 1995 indicate the Veteran was 
initially referred to the mental health clinic in October 
1991.  He was subsequently hospitalized for psychiatric 
treatment in March, June, and December 1992, September 1993, 
and October 1995.  During these various hospitalizations he 
complained of depression, paranoia, hearing voices, seeing 
things, mood swings, suicidal thoughts, and an inability to 
sleep or cope with the outside world.  Diagnoses included 
schizophrenia, paranoid type; shizoaffective, depressed, with 
paranoid features; and major affective disorder.  

A July 1992 Social Security psychological evaluation 
indicates the 1989 gunshot wound had been inflicted by the 
Veteran's girlfriend at the time.  He also had a reported 
history of multiple head injuries that he suffered while a 
boxer in the Marines.  The report stated that many of the 
Veteran's psychiatric difficulties appeared to have begun 
immediately after the gunshot wounds and surgery, and that 
the Veteran had at least 4 psychiatric hospitalizations for 
depression, anxiety, and mild psychotic symptoms.  The 
Veteran attributed many of his symptoms to an inability to 
work as a result of the physical damage caused by the gunshot 
wounds.  He endorsed symptoms of crying spells every other 
day, daily sadness, poor concentration, and intense feelings 
of guilt, worthlessness, and hopelessness.  He had a suicide 
attempt 6 months earlier that left a deep scar on his left 
wrist.  The psychologist diagnosed major depression with mild 
psychotic features.  

Private treatment records from December 1996 also note 
treatment and a diagnosis of paranoid schizophrenia.  He 
reported having flashbacks of bullet wounds he received to 
the chest and stomach.  

A January 2003 VA admission record indicates the Veteran was 
brought in by police due to suicidal behavior.  He had cut 
his right wrist and the right side of his neck.  The 
diagnoses were substance abuse and a history of 
schizophrenia.  Based on a May 2004 PTSD screening, a 
psychiatrist found that the Veteran was at a subthreshold for 
PTSD.  An August 2004 telephone contact between the Veteran's 
mother and a readjustment counselor reiterated that neither 
the counselor nor the Veteran's psychiatrist diagnosed PTSD 
and that his presenting symptoms were more consistent with 
schizoaffective disorder.  A psychiatric treatment record 
dated that same month notes that the Veteran reported having 
various symptoms that included nightmares that were not 
related to his military experiences and not related to 
combat.  He also had no flashbacks related to any traumatic 
event in service.  In October 2004 record, the adjustment 
counselor stated that the PTSD clinic reviewed the initial 
PTSD consultation and found that the Veteran did not meet the 
full diagnostic criteria for a PTSD diagnosis.  
A March 2005 treatment note from the Veteran's VA 
psychiatrist notes the behavior problems documented in the 
Veteran's service personnel records.  She stated that this 
behavior may or may not be related to the Veteran's current 
diagnosis of schizophrenia, paranoid type.  When she asked 
him if he heard voices during the time he was abusive toward 
another Marine's wife and if the voices commanded him to do 
this, his response was yes.

In March 2005, the Veteran resumed his private treatment.  He 
reported that he had completed a VA PTSD treatment program.  
He indicated that he was having many flashbacks of events in 
service as a security officer and that he had suffered 
injuries in service while breaking up fights.  The diagnoses 
were schizophrenia, paranoid thoughts with depression, and 
PTSD.  

On August 2007 VA examination, the Veteran reported he was 
assigned to military police in service and that he provided 
security in and around the base, in the bar district, and in 
town.  He controlled riots, fights, and handled domestic 
disputes.  He saw Marines injured with cuts and bruises.  He 
did not know what type of violence he would encounter and he 
was afraid for his life.  His experiences as an MP led to 
feelings of detachment, alienation, numbing of 
responsiveness, depression, and insomnia.  He reported he 
worked long hours as an MP and felt isolated without 
diversions or outlets.  The Veteran also indicated he had 
mood swings in service.  He described various other symptoms 
and reported he had flashbacks about his traumatic 
experiences in service, but no specific incidents were 
reported.  The psychiatrist noted the psychiatric history 
documented in the claims files and provided diagnoses of 
schizoaffective disorder and PTSD that met the DSM-IV 
criteria; no other psychiatric or mental disorders were 
found.  The examiner opined that the symptoms of 
schizoaffective disorder and PTSD started while the Veteran 
was in service and that both disorders were caused by and a 
result of his military service.  

Based on the evidence of record, the Board finds that the 
record reasonably establishes that the Veteran's 
schizoaffective disorder had its onset in service.  The 
Veteran has a long post-service history of psychiatric 
problems that were first diagnosed in 1992 and there is ample 
evidence to show that his schizoaffective disorder, in 
particular, first manifested in service.  Service personnel 
records indicate that he began to have problems with military 
authorities toward the end of his first period of service.  
During his second period of service his problems seemingly 
escalated, as there were more frequent administrative remarks 
about his behavior and he was noted to have a history of 
verbal and physical abuse toward others.  His behavioral 
problems eventually culminated in abusive conduct toward a 
female dependent spouse of another Marine.  He was not 
provided any psychiatric evaluation or treatment, and his 
behavior was described as belligerent, bullying, and 
argumentative.  

There is nothing in the record to suggest that this type of 
behavior existed prior to service.  The Veteran's mother 
provided testimony to the effect that her son was well-
behaved and gentle before entering the service, but he was 
not so when he returned.  He was more aggressive and 
combative, he isolated himself, and he was loud and agitated 
at times.  It did not seem as though he was able to relax and 
he seemed preoccupied.  The Veteran also testified about the 
change he underwent in service and how it continued after his 
discharge.  Lay statements in April 2005 from the Veteran's 
clergyman, a family friend, a teacher, and a personal friend 
all attest to the Veteran's good nature prior to entering the 
military.  The Board finds the testimony and statements 
credible.

The record also contains medical evidence of a nexus between 
the Veteran's schizoaffective disorder and his service.  A VA 
psychiatrist who reviewed the record and examined the Veteran 
opined to the effect that the Veteran's schizoaffective 
disorder was caused by service and that his symptoms began in 
service.  Although the examiner did not comment specifically 
on how it was manifested in service, another VA psychiatrist 
suggested that the behavior problems documented in the 
Veteran's personnel records may be related to schizophrenia.  
The only evidence against the claim is the Social Security 
psychological evaluation which suggests the Veteran's 
psychiatric problems did not begin until after he was shot in 
1989.  This opinion is less probative than the VA examiner's 
opinion because the psychologist had less access to pertinent 
and he did not review service personnel records that first 
revealed the Veteran's behavioral problems.  

In short, a preponderance of the evidence is in favor of 
finding that the Veteran's schizoaffective disorder is 
related to his service.  Consequently, service connection for 
an acquired psychiatric disorder diagnosed as schizoaffective 
disorder is warranted.

Although the Board has already determined that service 
connection for a psychiatric disorder is warranted, 
consideration must be given to all psychiatric disorders 
diagnosed during the appeal period.  Therefore, the Board 
must also address whether the Veteran has PTSD as a result of 
his service.  

According to the August 2007 VA examiner, the Veteran meets 
the criteria for a DMS-IV diagnosis of PTSD.  Thus, the 
questions that must be answered are whether the Veteran has a 
stressor that is corroborated by credible evidence and 
whether the diagnosis was based on such a stressor.  

At the outset, the Board notes that the Veteran did not 
service in combat and he has not alleged otherwise.  Instead, 
the Veteran alleges that his PTSD is a result of personal 
assaults and other non-combat stressors in service.  Without 
evidence of combat and related stressors, the record must 
contain other evidence that substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In the present case, the record contains a diagnosis of PTSD; 
however, the VA examiner who made the diagnosis did not 
identify any specific incidents involving personal assaults 
that formed the basis of the diagnosis.  The types of 
incidents the Veteran described to the examiner do not 
clearly indicate he was personally assaulted.  He reported he 
was exposed to violent situations such as fights and riots, 
controlled domestic disputes, and saw Marines injured with 
cuts and bruises; however, he did not convey how or if he was 
personally assaulted in these situations.  Outside of the VA 
examination, he provided other statements and testimony about 
being kicked while trying to handcuff individuals, attacked 
by women during domestic disputes, and receiving injuries 
while participating in intramural boxing, these incidents 
were not noted by the VA examiner.  It logically follows that 
if the VA examiner did not address these incidents then the 
diagnosis of PTSD and the opinion that links the disability 
to service were not based on such incidents.  In view of the 
foregoing, the Board concludes that the diagnosis of PTSD was 
not based on a personal assault.  Under such circumstances, 
there is no need to consider whether there is credible 
evidence to support the occurrence of a personal assault in 
service.  

To the extent that the PTSD diagnosis is based on stressors 
that are not combat related and not a result of a personal 
assault, there is no evidence that corroborates the other 
incidents he described.  Attempts were made to obtain 
evidence that could corroborate the Veteran's assertions that 
he was in dangerous and harmful situations that made him 
fearful for his life, but the incidents were too general and 
vague to corroborate.  In this regard, the stressors are 
essentially based on the general stress and incidents related 
to his duties as a military police officer.  Notably, DD Form 
2145s from both periods of service show that his military 
occupational specialty (MOS) was military police.  The RO 
attempted to verify his stressors; however, the responses 
received from the Marine Corps and the Department of the Navy 
were that the stressors he described were either anecdotal, 
thus not capable of corroboration, or that there was 
insufficient evidence to conduct a meaningful search.  The 
Department of the Navy also commented that they could not 
state whether the Veteran's duties would have resulted in 
threats or infliction of bodily harm and they could not 
provide opinions of that nature.  

Information contained in service treatment also does not 
provide corroboration of the Veteran's claimed stressors in 
relation to his military police duties.  Although one 
treatment record indicates he was struck in the eye, it does 
not note whether the injury occurred in the course of his MP 
duties and it would be highly speculative to assume that it 
did.  

As a preponderance of the evidence is against finding that 
the diagnosis of PTSD is based on a personal assault or that 
his other non-combat stressors are corroborated by credible 
evidence, service connection for an acquired psychiatric 
disorder based on a diagnosis of PTSD is not warranted.

ORDER

Service connection for an acquired psychiatric disorder 
diagnosed as schizoaffective disorder but not PTSD is 
warranted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


